 1 Elliot Gale (Bar No. 263326)
   egale@gajplaw.com
 2 Joe Angelo (Bar No. 268542)
   jangelo@gajplaw.com
 3 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 4 Roseville, California 95747
   Telephone: 916-290-7778
 5 Facsimile: 916-721-2767

 6 Attorneys for Plaintiff
   Christopher Tan
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     CHRISTOPHER TAN                                    Case No.: 2:19-cv-01920-MCE-AC
12
                    Plaintiff,
13                                                      ORDER
14          vs.

15 NATIONSTAR MORTGAGE LLC, et. al.
            Defendants.
16

17
            Pursuant to the stipulation of the Parties, Nationstar Mortgage, LLC is dismissed with
18
     prejudice and each party shall bear its own attorneys’ fees and costs. This case shall proceed on
19
     Plaintiff’s remaining claims.
20
            IT IS SO ORDERED.
21
     DATED: February 12, 2020
22

23

24                                         _______________________________________
                                           MORRISON C. ENGLAND, JR.
25                                         UNITED STATES DISTRICT JUDGE
26

27

28

                                                       1
                                              [PROPOSED] ORDER
